


                                                
EXHIBIT 10.10




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of
December 6, 2010 (the "Effective Date"), by and between PARKER DRILLING COMPANY,
a Delaware corporation (the "Company"), and PHILIP AGNEW ("Executive"), an
employee of the Company. The Company and Executive may sometimes hereafter be
referred to singularly as a "Party" or collectively as the "Parties." Defined
terms shall have the meanings ascribed to them in Appendix A of the Agreement.


W I T N E S S E T H:


WHEREAS, the Company desires to secure the employment services of Executive
subject to the terms and conditions hereafter set forth; and


WHEREAS, Executive is willing to enter into the Agreement upon the terms and
conditions set forth;


NOW, THEREFORE, in consideration of Executive's employment with the Company, and
the mutual promises and agreements contained herein, the Parties hereto agree as
follows:


1.Emnlovment. During the Employment Period, the Company shall employ Executive,
and Executive shall serve as Vice President Technical Services of the Company.
Executive's principal place of employment shall be at the corporate offices of
the Company in Houston, Texas. Executive understands and agrees that he may be
required to travel from time to time for purposes of the Company's business.


2.Compensation. Compensation shall be paid or provided to Executive during the
Employment Period as follows:


(a)Base Salary.    The Company shall pay to Executive a base salary of
$280,000 per year, payable in accordance with the Company's normal payroll
schedule and procedures for its executives. Executive's Base Salary shall be
subject to at least annual review and may be increased (but not decreased
without Executive's express written consent or unless any decrease applies to
Senior Officers). Nothing contained herein shall preclude the payment of any
other compensation to Executive at any time.


(b)Annual Bonus. Executive shall be eligible to participate in an annual
incentive plan. The annual incentive bonus target shall be not less than 50% of
Executive's Base Salary and shall be subject to review and may be increased (but
not decreased without



--------------------------------------------------------------------------------



Executive's express written consent or unless any decrease applies to Senior
Officers). Any annual incentive bonus shall be paid in a form in accordance with
the terms of the applicable bonus plan as in effect from time to time, including
any discretionary and performance provisions in such plan, and in no event later
than the end of the year following the year for which the bonus was earned.





--------------------------------------------------------------------------------



(c)Long-Term Incentives. Executive shall be eligible to receive grants of
long-term incentives, such as stock options, stock appreciation rights,
restricted stock, rights to acquire stock or other securities of the Company or
cash, all as commensurate with his position, and to the extent permitted by and
in accordance with the terms of the Company's long-term incentive plan or plans
as in effect from time to time.


3.Duties and Responsibilities of Executive. Executive shall have
responsibilities, duties and authorities reasonably accorded to, expected of,
and consistent with Executive's position as Vice President Technical Services.
During the Employment Period, Executive shall devote his full business time and
attention to the Company's business and shall promote its success and shall
perform the duties and responsibilities assigned to him by the Reporting
Authority from time to time to the best of his ability and with reasonable
diligence, with the primary duties and responsibilities as of the date of this
Agreement as set forth in Appendix B of the Agreement. This Section 3 shall not
be construed as preventing Executive from (a) serving on advisory committees or
boards with the written permission of the Reporting Authority, such permission
not to be unreasonably withheld or delayed; (b) engaging in reasonable volunteer
services for charitable, educational or civic organizations; or (c) managing his
personal investments in a form or manner that will not require Executive's
services in the operation of the entities in which such investments are made. In
any event, no such activity shall conflict with Executive's loyalties and duties
to the Company or his ability to fulfill his duties and responsibilities
hereunder. Executive shall at all times endeavor to in good faith comply with
laws applicable to Executive's actions on behalf of the Company and its
Affiliates.


4.Term of Emnlovment. Executive's initial term of employment with the Company
under the Agreement shall be for the period from the Effective Date through
December 31, 2012 (the "Initial Term of Employment"). Thereafter, the Initial
Term of Employment shall be automatically extended repetitively for an
additional one-year period commencing on January 1, 2013, and each anniversary
thereof, unless notice is given by either the Company or Executive to the other
Party at least 90 days prior to the end of the Initial Term of Employment, or
any one-year extension thereof, as applicable, that the term of employment will
not be renewed. The Initial Term of Employment and any extension of the Initial
Term of Employment hereunder shall each be referred to herein as a "Term of
Employment." The Term of Employment shall also be extended upon a Change in
Control as provided in Section 7, but shall not thereafter be extended under
this Section 4. The Term of Employment shall automatically end in the event of
the death or Disability of Executive. The Company and Executive shall each have
the right to give Notice of Termination (pursuant to Section 8) at will, with or
without cause, at any time, subject however to the terms and conditions of the
Agreement regarding the rights and duties of the Parties upon termination of
employment. The period from the Effective Date through the earlier of the date
of Executive's termination of employment for whatever reason or the end of the
Term of Employment shall be referred to herein as the "Employment Period."


5.Benefits. Subject to the terms and conditions of the Agreement, Executive
shall be entitled to the following:




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



(a)    Ongoing Benefits. During the Employment Period, Executive shall be
entitled to the following:


(1)Reimbursement of Expenses. The Company shall pay or reimburse Executive for
all reasonable travel, entertainment and other expenses paid or incurred by
Executive in the performance of his duties hereunder. The Company shall also
provide Executive with suitable office space, including staff support.


(2)Other Employee Benefits. Executive shall be eligible to participate in any
pension, retirement, 401(k), and profit-sharing, non-qualified deferred
compensation and other group retirement plans or programs of the Company, to the
same extent as available to Senior Officers under the terms of such plans or
programs. Executive shall also be entitled to participate in any medical,
dental, life, accident, disability and other group insurance plans or programs
of the Company, to the same extent as available to Senior Officers under the
terms of such plans or programs.


(3)Paid Time Off. Executive shall be entitled to the number of hours of paid
time off each year that is accorded under the Company's paid time policy for
other employees of the Company of the same level, but not less than 200 hours of
paid time off annually.


(b)    Payments Upon Termination. Upon termination of employment during the Term
of Employment and without requirement of execution of a Waiver and Release,
Executive shall be entitled to the following minimum payments, in addition to
any other payments or benefits he is entitled to receive under the terms of the
Agreement and any employee benefit plan or program;


(1)    his accrued but unpaid Base Salary through his Termination Date;


(2)    his unpaid vacation pay for that year which has accrued through his
Termination Date; and


(3)    reimbursement of business expenses m accordance with the Company's normal
procedures.


Any such salary and accrued vacation pay shall be paid to Executive in a cash
lump sum within five business days following the Termination Date.












6.Severance Benefits Upon Certain Terminations Prior to a Change in Control.
Except in the event of termination of Executive's employment (i) due to
Executive's death or Disability, (ii) due to Executive's voluntary resignation
or termination, in either case without Good Reason, (iii) by the Company for
Cause, or (iv) after a Change in Control under the circumstances and within the
time limits provided in Section 7, and subject to the Waiver and Release
requirement described in Section 6(d) and the forfeiture provision in Section
16, Executive's right to compensation and benefits for periods after the
Termination Date shall be determined in accordance with this Section 6, as
follows:


(a)    Cash Payments. In the event that during the Term of Employment, (i)
Executive's employment is terminated by the Company for any reason other than
Cause, or (ii) Executive terminates his own employment hereunder for Good
Reason, then in either such event under clause (i) or (ii), the following cash
payments shall be provided to Executive or, in the event of his death before
receiving such benefits, to his Designated Beneficiary following his death:


(!) the Company shall pay to Executive as additional compensation (the
"Additional Payment"), an amount which is equal to "Total Cash" (defined below)
multiplied by 1.5 (the "Severance Multiplier"). "Total Cash" means the greater
of (x) or (y), where (x) equals the greater of Executive's Base Salary as in
effect on the date Notice of Termination is given or on the date immediately
prior to his Termination Date plus Executive's current annual incentive target
bonus; and (y) equals the sum of Executive's highest Base Salary paid and
highest annual incentive bonus earned with respect to any of the three calendar
years immediately preceding the year containing the Termination Date. For
clauses (x) and (y) of this definition: (a) the calculation of the annual bonus
of Executive shall include a calendar year during which Executive was employed
by the Company and a participant in a bonus or incentive cash compensation plan
even if Executive did not earn any bonus or incentive cash compensation for that
calendar year and (b) the "target bonus" for Executive for the calendar year of
the Company in which the Termination Date occurs shall be the amount identified
in Section 2(b) as the ''target", subject to adjustment as provided in Section
2(b); the Additional Payment shall be paid to Executive in a cash lump sum
payment on the 60th day following the Termination Date, but only if the Waiver
and Release has been timely executed and returned and the revocation period has
expired;


(2)a portion of his annual incentive bonus equal to the annual incentive bonus
as provided in Section 2(b) based on actual performance, multiplied by a
fraction, the numerator of which equals the number of days from the commencement
of the year in which such termination occurs through the Termination Date, and
the denominator of which equals 365; any such annual incentive bonus shall be
paid in a cash lump sum on the normal bonus payment date for Senior Officers
whose employment has continued, and in no event later than the end of the year
following the year in which the Termination Date occurs, but only if the Waiver
and Release has been timely executed and returned and the revocation period has
expired;


(3)if his Termination Date occurs after the end of the Company's fiscal year and
prior to the payment of his annual incentive bonus for such year, the same
annual incentive bonus to which he would have been entitled had his employment
continued through the normal bonus payment date, if any; such annual incentive
bonus shall be paid in a cash lump sum on the normal bonus payment date for
Senior Officers whose employment has continued, and in no event later than the
end of the year in which the Termination Date occurs, but only if the Waiver and
Release has been timely executed and returned and the revocation period has
expired; and


(4)his Base Salary for the period commencing on the day after his Termination
Date and ending on the last day of the month in which the Termination Date
occurs; any such amount shall be paid to Executive in a cash lump sum payment on
the 60th day following the Termination Date, but only if the Waiver and Release
has been timely executed and returned and the revocation period has expired.


(b)
Health and Dental Coverage.



(I) The Company shall provide to Executive and his covered dependents, if any,
coverage as in effect for Executive on the date immediately prior to the
Termination Date under the Company's group health plan and group dental plan for
a period of 24 months following the Termination Date; provided, however,
Executive and his covered dependents, if any, shall not be required to pay any
portion of the premium cost to retain such coverages except that the cost of
such coverages will be imputed as income and reported as wages to Executive in
the event that Company maintains a self­ funded group health plan and/or group
dental plan and such Company-provided coverage would otherwise be discriminatory
within the meaning of Code Section IOS(h). In all other respects shall be
treated the same as other participants under the terms of such plans.


(2)Thereafter, Executive and his covered dependents, if any, shall be entitled
to elect continuation coverage under such plans pursuant to COBRA and the
Company's procedures for COBRA administration ("COBRA Coverage"). In the event
that COBRA coverage is elected, (i) the COBRA time period shall not be reduced
by the post-termination continuation coverage provided pursuant to Section
6(b)(l) and (ii) Executive (and his covered dependents, if any) must pay the
full COBRA premium rates as effective during the COBRA Coverage period. (In the
event Executive does not satisfy the Waiver and Release requirement, he and his
covered dependents, if any, shall be entitled to only COBRA Coverage after his
Termination Date.)


(3)In the event of any change to the group health plan or group dental plan
following the Termination Date, Executive shall be treated consistently with
Senior Officers of the Company (or its successor) with respect to the terms and
conditions of coverage and other substantive provisions of the plan; provided,
however, no participant contributions shall be required from Executive (and his
covered dependents, if any) unless COBRA Coverage is in effect. Notwithstanding
the foregoing provisions of this Section 6(b)(3). the coverage of Executive (and
his dependents, if any) under such health and/or dental plans maintained by the
Company shall terminate in the event that


Executive becomes employed by another for-profit employer which maintains a
group health plan or plans for its employees providing group health coverage or
group dental coverage, as applicable; provided, however, any COBRA Coverage
shall not be tenninated unless and until permitted under COBRA. For purposes of
the preceding sentence, (i) the coverage of Executive (and his dependents, if
any) under the health and/or dental plans maintained by the Company shall not
terminate until Executive becomes eligible to participate in such group health
and group dental coverage of another for-profit employer and (ii) personal
coverage obtained by Executive other than through employment or coverage
available by reason of Executive's perfonnance of services as an independent
contractor shall not be considered.


(4)The Company-provided coverage and the COBRA Coverage above shall be provided
in a manner that is intended to either comply with Code Section 409A or satisfy
an exception to Code Section 409A, and therefore not be treated as an
arrangement providing for nonqualified deferred compensation that is subject to
taxation under Code Section 409A, as determined by the Company in its
discretion, including (1) providing such benefits on a nontaxable basis to
Executive, (2) providing for the reimbursement of covered expenses incurred
during the time period during which Executive would be entitled to continuation
coverage under a group health plan of the Company in accordance with Code
Section 4980B ( i.e., COBRA Coverage), (3) providing that such benefits
constitute the reimbursement or provision of in-kind benefits payable at a
specified time or pursuant to a fixed schedule as pennitted under Code Section
409A and the authoritative guidance thereunder, and/or (4) such other manner as
detennined by the Company in compliance with Code Section 409A.


(c)    No Benefits. In the event that (i) Executive voluntarily resigns or
otherwise voluntarily terminates his own employment at any time, in either case
without Good Reason, (ii) his employment is terminated by the Company for Cause,
or (iii) his employment is terminated due to his death or Disability, then the
Company shall have no obligation to provide any severance benefits under Section
6(a) or Section 6(b)(l). In any such event, Executive and his covered
dependents, if any, shall be entitled to only COBRA Coverage after his
Termination Date.


(d)    Waiver and Release. Notwithstanding any provision of the Agreement to the
contrary, in order to receive the severance benefits payable under any of
Section 6(a) Section 6(b)(l), or Section 7, as applicable, Executive must first
execute an appropriate waiver and release agreement (substantially in the fonn
attached hereto as Appendix B) (the "Waiver and Release") whereby Executive
agrees to release and waive, in return for such severance benefits, any claims
that he may have against the Company including, without limitation for unlawful
discrimination (including, without limitation, any claims for discrimination
under any federal or state statute or regulation); provided, however, such
Waiver and Release shall not release any claim or cause of action by or on
behalf of Executive for any payment or vested benefit that is due under either
the Agreement or any employee benefit plan or program of the Company until fully
paid prior to the receipt thereof. Executive shall have 21 days after receipt of
the Waiver and Release to consider and timely execute and return it to the
Company. After return, Executive shall have an additional seven days in which he
can revoke the Waiver and Release; thereafter, the


Waiver and Release shall be irrevocable. . The Company shall provide the Waiver
and Release to Executive no later than five days after his Termination Date. If
the Waiver and Release is not timely executed and returned, or it is revoked
within the seven-day revocation period, no benefits shall be paid under any of
Section 6(a), Section 6(b)(l), Section 7, or Section 42.


(e)    No Duplication. The severance payments provided under the Agreement shall
supersede and replace any severance payments under any severance pay plan that
the Company or any Affiliate maintains for employees generally. Notwithstanding
the preceding sentence, in the event that a severance payment under the
Agreement would constitute a change in the form or timing of payment under Code
Section 409A of any severance benefit otherwise payable to Executive under any
other plan or other arrangement, then the portion of the severance payment
payable under the Agreement that is equal to the amount payable under such other
severance arrangement shall be paid in the form, and at the time, applicable
under such other severance arrangement and, in such event, any excess severance
payment as determined under the Agreement shall be paid in the time and form as
specified in the Agreement.


7.Severance Benefits Upon Certain Terminations Following a Change in Control.
Except in the event of termination of Executive's employment (i) due to
Executive's death or Disability, (ii) due to Executive's voluntary resignation
or termination, in either case without Good Reason, (iii) by the Company for
Cause, or (iv) prior to a Change in Control under the circumstances and within
the time limits provided in Section 6, and subject to the Waiver and Release
requirement described in Section 6(d) and the forfeiture provision in Section
16, Executive's right to compensation and benefits for periods after the
Termination Date and after a Change in Control shall be determined in accordance
with this Section 7, as follows:


(a)    The provisions of this Section 7 shall not apply unless (a) there shall
have been a Change in Control during the Term of Employment, and (b) Executive's
employment with the Company shall have been terminated for any reason other than
Cause by the Company within two years after the date of such Change in Control,
or Executive shall have terminated his employment from the Company for Good
Reason within two years after the date of such Change in Control. Upon the
occurrence of a Change in Control, the Term of Employment shall automatically be
extended so that it expires on the second anniversary of the Change in Control.


(b)    Ifthe Company terminates Executive's employment with the Company for any
reason other than Cause, or if Executive terminates his employment with the
Company for Good Reason prior to the second anniversary of a Change in Control,
then Executive's severance benefits shall be determined in accordance with the
provisions of Section 6, after taking into account the modifications in this
Section 7, as follows:


(1)    the Severance Multiplier for purposes of determining the amount of the
Additional Payment under Section 6(a)(l) shall be two; such Additional Payment
shall be paid to Executive in a lump sum cash payment on the 60th day following
the


Termination Date, but only if the Waiver and Release has been timely executed
and returned and the revocation period has expired;


(2)    a portion of his annual incentive bonus equal to the annual incentive
bonus as provided in Section 2(b) based on actual performance, multiplied by a
fraction, the numerator of which equals the number of days from the commencement
of the year in which such termination occurs through the Termination Date, and
the denominator of which equals 365; any such annual incentive bonus shall be
paid in a cash lump sum on the normal bonus payment date for Senior Officers
whose employment has continued, and in no event later than the end of the year
following the year in which the Termination Date occurs, but only if the Waiver
and Release has been timely executed and returned and the revocation period has
expired;


(3)    if his Termination Date occurs after the end of the Company's fiscal year
and prior to the payment of his annual incentive bonus for such year, the same
annual incentive bonus to which he would have been entitled had his employment
continued through the normal bonus payment date, if any; such annual incentive
bonus shall be paid in a cash lump sum on the normal bonus payment date for
Senior Officers whose employment has continued, and in no event later than the
end of the year in which the Termination Date occurs, but only if the Waiver and
Release has been timely executed and returned and the revocation period has
expired;


(4)    his Base Salary for the period commencing on the day after his
Termination Date and ending on the last day of the month in which the
Termination Date occurs; any such amount shall be paid to Executive in a lump
sum cash payment on the 60th day following the Termination Date, but only if the
Waiver and Release has been timely executed and returned and the revocation
period has expired;


(5)    group health and dental benefits under Section 6(b)(l) shall be provided
for 36 months from the Termination Date, provided Executive complies with the
otherwise applicable requirements of Section 6 (such benefits described in this
Section 7(b)(5) herein referred to as "C«mtinuation Coverage");


(6)    the Continuation Coverage shall be provided in a manner that is intended
to either comply with Code Section 409A or satisfy an exception to Code Section
409A, and therefore not treated as an arrangement providing for nonqualified
deferred compensation that is subject to taxation under Code Section 409A, as
determined by the Company in its discretion, including (1) providing such
benefits on a nontaxable basis to Executive, (2) in the case of group health and
dental benefits, providing for the reimbursement of covered expenses incurred
during the time period during which Executive would be entitled to continuation
coverage under a group health plan of the Company in accordance with Code
Section 4980B (i.e., COBRA coverage),
(3)providing that such benefits constitute the reimbursement or provision of
in-kind benefits payable at a specified time or pursuant to a fixed schedule as
permitted under Code Section 409A and the authoritative guidance thereunder,
and/or (4) such other manner as determined by the Company in compliance with
Code Section 409A;


(7)In detennining whether Executive has Good Reason to terminate his employment
with the Company following a Change in Control, there shall also be treated as
events of Good Reason:


(A)the events described in clause D of the definition of Good Reason without
regard to whether such changes apply to Senior Officers on the same basis;


(B)the taking of any action by the Company which would adversely affect
Executive's participation in or materially reduce his benefits under or deprive
Executive of any material fringe benefit enjoyed by him at the time of a Change
in Control, or the failure by the Company to provide Executive with the number
of hours of paid time off to which he was entitled in accordance with the
Company policies in effect at the time of a Change in Control;


(C)any loss of significant authority, power or control over that exercised by
Executive immediately prior to the Change in Control (including a change in
superior to whom Executive reports);


(D)if the Company becomes a division, a wholly or majority- owned subsidiary or
other similar captive entity of another person or entity or combination thereof
(i.e. of a "parent"); and if Executive is not placed in the identical or
equivalent position within the parent person or entity, then such occurrence
will be deemed to be an assignment of duties materially inconsistent with
Executive's position as described above thereby constituting Good Reason; and


(E)any failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company (including any plan or arrangement to receive
and exercise stock options, stock appreciation rights, restricted stock or
grants thereof or to acquire stock or other securities of the Company) in which
Executive is participating at the time of a Change in Control (unless substitute
plans or arrangements are implemented and continued providing Executive with
substantially similar benefits with respect to the Company's successor after a
Change in Control) (hereinafter referred to as "Securities Plans") or the taking
of any action by the Company which would adversely affect Executive's
participation in or materially reduce his benefits under any such Securities
Plan.


(c)    Expenses. The Company shall pay to Executive all reasonable legal fees
and expenses incurred by him as a result of the tennination of his employment
after a Change in Control other than by the Company for Cause or by reason of
death incurred in contesting or disputing any such termination or in seeking to
obtain or enforce any right or benefit provided by Section 7 of the Agreement,
provided Executive establishes that his termination was covered by the
provisions of this Section 7. Such reimbursements or payments shall be made upon
Executive's substantiation of such legal expenses; provided, however, that in no
event shall reimbursement be made later than the end of the year following the
year in which Executive incurs the expenses.


(d)    No Benefits. In the event that (i) Executive voluntarily resigns or
otherwise voluntarily terminates his own employment at any time, in either case
without Good Reason, (ii) his employment is terminated by the Company for Cause
or (iii) his employment is terminated due to his death or Disability, then the
Company shall have no obligation to provide any severance benefits under Section
7. In any such event, Executive and his covered dependents, if any, shall be
entitled to only COBRA Coverage after his Termination Date.


(e)    Legal Fees and Dispute Resolution. In the event that following a Change
in Control the employment of Executive is terminated for Cause for a reason set
out in Section 39, the Company will advance reasonable legal fees to Executive
in the event Executive contests such termination for Cause. Notwithstanding the
provisions of Section 28 otherwise requiring arbitration, Executive may at his
election contest whether Cause exists by means of litigation but only in courts
within Houston, Harris County, Texas. No legal fees are to be advanced to cover
the costs of Executive's presentation of the matter to the Board as described in
Section 39. Executive shall prepare a written estimate of legal fees expected to
be incurred in the following 90 days and submit same to the Company; such
estimated amount shall be paid by the Company to Executive within 10 days of
receipt of the written estimate. At the end of the 90 days, and each 90 days
thereafter, Executive shall prepare and submit a subsequent written estimate and
copies of paid invoices for legal services rendered during such 90-day period;
such subsequent estimate shall include an offset in the event estimated fees for
the preceding 90-day period exceeded actual fees incurred. The Company agrees to
pay such subsequent estimates within 10 days of receipt of same. Within 10 days
of resolution of the matter, Executive will submit an appropriate accounting of
actual and estimated expenses and refund to the Company any amount by which the
estimated fees exceeded the actual fees incurred. Unless the Executive
substantially prevails in the matter, Executive will reimburse the Company for
all amounts advanced hereunder within 10 days of resolution of the matter.


(f)    Potential Reduction in Payments. Notwithstanding any other provision of
the Agre.ement to the contrary, if any Payment would be subject to the Excise
Tax, then the Payment shall be either


(!)    delivered in full pursuant to the terms of this Agreement or


(2)    reduced in accordance with this Section 7(f) to the extent necessary to
avoid the Excise Tax,


based on which of (1) or (2) would result in the greater Net After-Tax Receipt
to Executive.


For purposes of this Section 7(f):


"Payment" means any payment, distribution, or other benefit to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to


the terms of this Agreement or otherwise that constitutes a "parachute payment"
within the meaning of Section 280G of the Code;


"Excise Tax" means the excise imposed by Section 4999 of the Code or any similar
or successor provision thereto; and


"Net After-Tax Receipt" means the present value (as determined in accordance
with Section 280G of the Code) of the payments net of all applicable federal,
state and local income, employment, and other applicable taxes and the Excise
Tax.


If Payments are reduced, the reduction shall be accomplished first by reducing
cash Payments under this Agreement, in the order in which such cash Payments
otherwise would be paid and then by forfeiting any equity-based awards that vest
as a result of the Change in Control, starting with the most recently granted
equity-based awards, to the extent necessary to accomplish such reduction.


All determinations under this Section 7(f) shall be made by the Company's
independent accountants or compensation consultants (the "Third Party") and all
such determinations shall be conclusive, final and binding on the parties
hereto. The Company and Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this Section 7(f). The Company shall bear all
reasonable fees and costs of the Third Party with respect to determinations
under or contemplated by this Section 7(f).


8.Notice of Termination. Any termination by the Company or Executive of his
employment from the Company shall be communicated by Notice of Termination to
the other Party hereto. For purposes of the Agreement, the tenn "Notice of
Termination" means a written notice which indicates the specific termination
provision of the Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated.


9.Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under the Agreement by seeking other employment or in any
other manner.


10.
Confidential Information.



(a)    Access to Confidential Information and Specialized Training. In
connection with his employment and continuing on an ongoing basis during
employment, the Company agrees to give Executive access to Confidential
Information (as defined below) (including, without limitation, Confidential
Information of the Company's Affiliates and subsidiaries), which Executive did
not have access to or knowledge of before Executive's employment with the
Company. Executive acknowledges and agrees that, as between the Parties, all
Confidential Information is and shall remain the exclusive property of the
Company and that all Confidential Infonnation is confidential and a valuable,
special and unique asset of the Company that gives the Company an advantage over
its actual and potential, current and future competitors. Executive further


acknowledges and agrees that Executive shall preserve and protect all
Confidential Information from unauthorized disclosure or unauthorized use, that
certain Confidential Information may constitute "trade secrets" under applicable
laws, and that unauthorized disclosure or unauthorized use of the Company's
Confidential Information would irreparably injure the Company.


The Company agrees to provide Exec'iitive with initial and ongoing Specialized
Training, which Executive does not have access to or knowledge of before the
execution of the Agreement, an.d the Company agrees to continue providing such
Specialized Training on an ongoing basis during employment. "Specialized
Training" includes the training the Company provides to Executive that is unique
to its business and enhances Executive's ability to perform his job duties
effectively, which includes, without limitation, orientation training; sales
methods/techniques training; operation methods training; and computer and
systems training.


(b)    Agreement Not to Use or Disclose Confidential Information. Both during
the term of Executive's employment and after the termination of Executive's
employment for any reason (including wrongful termination), Executive shall hold
all Confidential Information in strict confidence, and shall not use any
Confidential Information except for the benefit of the Company, in accordance
with the duties assigned to Executive. Executive shall not, at any time (either
during or after the term of Executive's employment), disclose any Confidential
Information to any person or entity (except other employees of the Company who
have a need to know the information in connection with the performance of their
employment duties), without the prior written consent of the Board, or permit
any other person in the Executive's immediate family (which shall mean the
spouse and children of the Executive) to do so; provided, however, Executive may
make such disclosures to third parties where the disclosure is made during the
Employment Period to third parties who have executed confidentiality agreements
acceptable to the Company. Executive shall take reasonable precautions to
protect the physical security of all documents and other material containing
Confidential Information (regardless of the medium on which the Confidential
Information is stored). The Agreement applies to all Confidential Information,
whether now known or later to become known to Executive.


(c)    Agreement to Refrain from Derogatory Statements. Executive shall refrain,
both during the employment relationship and after the employment relationship
terminates, from publishing any oral or written statements about the Company or
any of its Affiliates' directors, officers, employees, agents, investors or
representatives that are untruthful and harmful to the business interest or
reputation of the Company or any of its Affiliates; or that disclose private or
confidential information about the Company or any of its Affiliates' business
affairs, directors, officers, employees, agents, investors or representatives;
or that constitute an intrusion into the seclusion or private lives of the
Company's or any of its Affiliates' directors, officers, employees, agents,
investors or representatives; or that give rise to negative publicity about the
private lives of such directors, officers, employees, agents, investors or
representatives; or that place such directors, officers, employees, agents,
investors or representatives in a false light before the public; or that
constitute a misappropriation of the name or likeness of such directors,


officers, employees, agents, investors or representatives. A violation or
threatened violation of this prohibition may be enjoined. This Section does not
apply to communications with regulatory authorities or other communications
protected or required by law.


(d)    Definition of Confidential Information. As used in the Agreement, the
term "Confidential Information" shall mean any information or material known to
or used by or for the Company or an Affiliate (whether or not owned or developed
by the Company or an Affiliate and whether or not developed by Executive) that
is not generally known to any person not employed by or acting as a director or
consultant to the Company or its Affiliates. Confidential Information includes,
but is not limited to, the following: all trade secrets of the Company or an
Affiliate; all non-public information that the Company or an Affiliate has
marked as confidential or has otherwise described to Executive (either in
writing or orally) as confidential; all non-public information concerning the
Company's or Affiliate's products, services, prospective products or services,
research, product designs, prices, discounts, costs, marketing plans, marketing
techniques, market studies, test data, customers, customer lists and records,
suppliers and contracts; all business records and plans; all personnel files;
all financial information of or concerning the Company or an Affiliate; all
information relating to the Company's operating system software, application
software, software and system methodology, hardware platforms, technical
information, inventions, computer programs and listings, source codes, object
codes, copyrights and other intellectual property; all technical specifications;
any proprietary information belonging to the Company or an Affiliate; all
computer hardware or software manuals of the Company or an Affiliate; all
Company or Affiliate training or instruction manuals; and all Company or
Affiliate data and all computer system passwords and user codes.


11.Duty to Return Company Documents and Property. Upon the termination of
Executive's employment with the Company, for any reason whatsoever, Executive
shall immediately return and deliver to the Company any and all papers, books,
records, documents, memoranda and manuals, e-mail, electronic or magnetic
recordings or data, including all copies thereof, belonging to the Company,
relating to its business or containing Confidential Information, in Executive's
possession, whether prepared by Executive or others. If at any time after the
Employment Period, Executive determines that he has any Confidential Information
in his possession or control, Executive shall immediately return to the Company
all such Confidential Information in his possession or control, including all
copies and portions thereof.


12.
Employee Developments.



(a)    Assignment of Employee Developments. Executive hereby assigns to the
Company, without additional compensation, all right, title and interest
Executive has in and to any Employee Developments. If copyright protection is
available for any Employee Development, such Employee Development will be
considered a "work for hire" as that term is defined under copyright law and
will be the exclusive property of the Company.


(b)    Executive Duties. During and after Executive's employment with the
Company, Executive shall, without additional compensation: (i) promptly disclose
to the Company any Employee Development, specifically identifying any
inventions, improvements or other portions of the Employee Development that are
potential patentable or susceptible to protection as a trade secret; (ii)
execute and deliver any and all applications, assignments, documents, and other
instruments that the Company shall deem necessary to protect the right, title
and interest of the Company or its designee in or to any Employee Development;
(iii) reasonably cooperate and assist in providing information for making and
completing regulatory and other filings in connection with any Employee
Development; (iv) reasonably cooperate and assist in providing information for
or participating in any action, threatened action, or considered action relating
to any Employee Development; and (v) take any and all other actions as the
Company may otherwise require with respect to any Employee Development.


(c)    Third Party Obligations. Executive acknowledges that the Company from
time to time may have agreements with other persons or entities which impose
obligations or restrictions on the Company regarding development-related work
made during the course of work thereunder or regarding the confidential nature
of such work. Executive agrees to be bound by all such obligations and
restrictions and to take all action necessary to discharge the obligations of
the Company.


(d)    Definition of Employee Developments. As used in this Agreement, the term
"Employee Developments" shall mean all inventions, ideas, and discoveries
(whether patentable or not), designs, products, processes, procedures, methods,
developments, formulae, techniques, analyses, drawings, notes, documents,
information, materials, and improvements, including, but not limited to,
computer programs and related documentation, and all intellectual property
rights therein, made, conceived, developed, or prepared, in whole or in part, by
Executive during the course of employment with the Company, alone or with
others, whether or not during work hours or on Company's premises, which are (i)
within the scope of business operations of Company, or a reasonable or
contemplated expansion thereof, (ii) related to any Company or Affiliate work or
project, present, past or contemplated, (iii) created with the aid of Company's
materials, equipment, facilities or personnel, or (iv) based upon information to
which Executive has access as a result of or in connection with his employment
with Company. Executive recognizes that all ideas, inventions, and discoveries
of the type described in this Section 1 2(d), conceived or made by Executive
alone or with others within one year after termination of employment (voluntary
or otherwise), are likely to have been conceived in significant part either
while employed by the Company or as a direct result of knowledge Executive had
of proprietary information or Confidential Information. Accordingly, Executive
agrees that such ideas, inventions or discoveries shall be presumed to have been
conceived during his employment with the Company, unless and until the contrary
is clearly established by Executive, and shall be treated as Employee
Developments hereunder.


13.Non-Solicitation Restriction. To protect the Confidential Information, and in
the event of Executive's termination of employment for any reason whatsoever,
whether by Executive or the Company, it is necessary to enter into the following
restrictive


covenants, which are ancillary to the enforceable promises between the Company
and Executive in Sections 10 through 12 of the Agreement. Executive hereby
covenants and agrees that he will not, directly or indirectly, either
individually or as a principal, partner, agent, consultant, contractor,
employee, or as a director or officer of any corporation or association, or in
any other manner or capacity whatsoever, except on behalf of the Company or an
Affiliate, solicit business, or attempt to solicit business, in products or
services competitive with any products or services sold (or offered for sale) by
the Company or any Affiliate, from the Company's or Affiliate's customers or
prospective customer, or those individuals or entities with whom the Company or
Affiliate did business during the Employment Period, including, without
limitation, the Company's or Affiliate's prospective or potential customers.
Subject to Section 17, the prohibition set forth in this Section 13 shall remain
in effect for a period of one year from the Termination Date for whatever
reason.


14.Non-Competition Restriction. Executive hereby covenants and agrees that
during his employment with the Company or any of its Affiliates, and for a
period of one year following the Termination Date, Executive will not, without
the prior written consent of the Board, participate in any capacity in which
Executive would perform any duties similar to those performed while at the
Company or an Affiliate, directly or indirectly (whether as proprietor,
stockholder, director, partner, employee, agent, independent contractor,
consultant, trustee, beneficiary, or in any other capacity), with any
Competitor; provided, however, Executive shall not be deemed to be participating
with a Competitor solely by virtue of his ownership of not more than one percent
(1%) of any class of stock or other securities which are publicly traded on a
national securities exchange or in a recognized over-the-counter market. For
purposes of this Agreement, "Competitor" means an individual, partnership, firm,
corporation or other business organization or entity that materially competes
with a significant business owned or operated by the Company or one of its
Affiliates as of Executive's Termination Date, the names of which shall be made
available to Executive upon Executive's Termination Date and upon reasonable
request. In no event shall the Competitors include more than IO entities. As of
the date of this Agreement, the definition of a Competitor includes the
following entities: Allis-Chalmers, Basic Energy Services, Inc., Precision
Drilling, Helmerich & Payne, Inc., Nabors Industries, Ltd., Pioneer Drilling
Co., Hercules Offshore, Inc., Key Energy Services, Inc., Tetra Technologies,
Inc. and Weatherford International, Inc.


15.Non-Recruitment Restriction. Executive agrees that during his employment with
the Company or any of its Affiliates, and for a period of one year from the
Termination Date for whatever reason, Executive will not, either directly. or
indirectly, or by acting in concert with others, solicit or influence any
employee of the Company or any Affiliate to terminate or reduce his or her
employment with the Company or any Affiliate. In the event any such employee
shall take such action after communicating with Executive at a time when
Executive is no longer employed by the Company, a presumption of recruitment
shall apply unless Executive conclusively demonstrates to the contrary.


16.Forfeiture of Severance Payment. A "Forfeiture Event" for purposes of the
Agreement will occur if (a) Executive violates any of the covenants or
restrictions contained in Sections 13 through 15, or (b) the Company learns of
facts within two years following Executive's Termination Date that, if had been
known by the Reporting Authority as of the Termination Date, would have resulted
in the termination of Executive's employment hereunder for Cause. In the event
of a Forfeiture Event, within 30 days of being notified by the Company in
writing of the Forfeiture Event, Executive shall pay to the Company the full the
amount of the severance payment received by Executive pursuant to Section 6(a)(l
), or such lesser amount as shall be determined to be the maximum reasonable and
enforceable amount by a court or arbitrator. The provisions of this Section 16
are in addition to any forfeiture provisions of other Company plans, programs or
agreements applicable to the Executive. Executive specifically recognizes and
affirms that this Section 16 is a material part of the Agreement without which
the Company would not have entered into the Agreement. Executive further
covenants and agrees that should all or any part or application of this Section
16 be held or found invalid or unenforceable for any reason whatsoever by a
court of competent jurisdiction or arbitrator in an action between Executive and
the Company, then Executive shall promptly pay to the Company the amount of the
severance payment received by Executive pursuant to Section 6(a)(l ), or such
lesser amount as shall be determined to be the maximum reasonable and
enforceable amount by a court or arbitrator, as applicable.


17.Tolling. If Executive violates any of the restrictions contained in Sections
IO through 16, the restrictive period will be suspended and will not run in
favor of Executive from the time of the commencement of any violation until the
time when Executive cures the violation to the Company's reasonable
satisfaction.


18.Reformation. If a court or arbitrator concludes that any time period or the
geographic area specified in any restrictive covenant in Sections 10 through 16
is unenforceable, then the time period will be reduced by the number of months,
or the geographic area will be reduced by the elimination of the overbroad
portion, or both, so that the restrictions shall be enforced in the geographic
area and for the time to the full extent permitted by law.


19.Conflicts of Interest. In keeping with his fiduciary duties to the Company,
Executive hereby agrees that he shall not become involved in a conflict of
interest, or upon discovery thereof, allow such a conflict to continue at any
time during the Employment Period. Moreover, Executive agrees that he shall
immediately disclose to the Reporting Authority any known facts which might
involve a conflict of interest of which the Reporting Authority is not aware.


Executive and the Company recognize and acknowledge that it is not possible to
provide an exhaustive list of actions or interests which may constitute a
"conflict of interest." Moreover, the Company and Executive recognize there are
many borderline situations. In some instances, full disclosure of facts by
Executive to the Reporting Authority may be all that is necessary to enable the
Company to protect its interests. In others, if no improper motivation appears
to exist and the Company's interests have not demonstrably suffered, prompt
elimination of the outside interest may suffice. In egregious and


material instances it may be necessary for the Company to terminate Executive's
employment for Cause; provided, however, Executive cannot be terminated for
Cause
•
hereunder unless the Company first provides Executive with notice and a
reasonable opportunity to cure such conflict of interest pursuant to the same
procedures as set forth in clause (E) of the definition of Cause.



Executive hereby agrees that any interest in, connection with, or benefit from
any outside activities, particularly commercial activities, which interest could
adversely affect the Company or any Affiliate, involves a possible conflict of
interest. Circumstances in which a conflict of interest on the part of Executive
would or might arise, and which should be reported to the Reporting Authority,
include, but are not limited to, any of the following:


(a)    Ownership of more than a de minimis interest in any lender, supplier,
contractor, customer or other entity with which Company or any Affiliate does
business;


(b)    Intentional misuse of information, property or facilities to which
Executive has access in a manner which is demonstrably and materially injurious
to the interests of the Company or any Affiliate, including its business,
reputation or goodwill; or


(c)    Materially trading in products or services connected with products or
services designed or marketed by or for the Company or any Affiliate.


20.Remedies. Executive acknowledges that the restrictions contained in Sections
10 through 19, in view of the nature of the Company's business, are reasonable
and necessary to protect the Company's legitimate business interests, and that
any violation of the Agreement would result in irreparable injury to the
Company. In the event of a breach or a threatened breach by Executive of any
provision of Sections 10 through 19, the Company shall be entitled to a
temporary restraining order and injunctive relief restraining Executive from the
commission of any breach, and to recover the Company's attorneys' fees, costs
and expenses related to the breach or threatened breach. Nothing contained in
the Agreement shall be construed as prohibiting the Company from pursuing any
other remedies available to it for any such breach or threatened breach,
including, without limitation, the recovery of money damages, attorneys' fees,
and costs. These covenants and disclosures shall each be construed as
independent of any other provisions in the Agreement, and the existence of any
claim or cause of action by Executive against the Company, whether predicated on
the Agreement or otherwise, shall not constitute a defense to the enforcement by
the Company of such covenants and agreements.


21.Withholdings: Right of Offset. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to the Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal employee deductions made
with respect to the Company's employees generally, and (c) any advances made to
Executive and owed to the Company.


22.Nonalienation. The right to receive payments under the Agreement shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge or encumbrance by Executive, his dependents or beneficiaries, or to any
other person who is or may become entitled to receive such payments hereunder.
The right to receive payments hereunder shall not be subject to or liable for
the debts, contracts, liabilities, engagements or torts of any person who is or
may become entitled to receive such payments, nor may the same be subject to
attachment or seizure by any creditor of such person under any circumstances,
and any such attempted attachment or seizure shall be void and of no force and
effect.
23.Incompetent or Minor Payees. Should the Reporting Authority determine, in its
discretion, that any person to whom any payment is payable under the Agreement
has been determined to be legally incompetent or is a minor, any payment due
hereunder, notwithstanding any other provision of the Agreement to the contrary,
may be made in any one or more of the following ways: (a) directly to such minor
or person; (b) to the legal guardian or other duly appointed personal
representative of the person or estate of such minor or person; or (c) to such
adult or adults as have, in the good faith knowledge of the Reporting Authority,
assumed custody and support of such minor or person; and any payment so made
shall constitute full and complete discharge of any liability under the
Agreement in respect to the amount paid.


24.Indemnification. THE COMPANY SHALL, TO THE FULL EXTENT PERMITTED BY LAW,
INDEMNIFY AND HOLD HARMLESS EXECUTIVE FROM AND AGAINST ANY AND ALL LIABILITY,
COSTS AND DAMAGES ARISING FROM HIS SERVICE AS AN EMPLOYEE, OFFICER OR DIRECTOR
OF THE COMPANY OR ITS AFFILIATES, SPECIFICALLY INCLUDING LIABILITY, COSTS AND
DAMAGES THAT ARISE IN WHOLE OR IN PART FROM ANY NEGLIGENCE OR ALLEGED NEGLIGENCE
OF EXECUTIVE, EXCEPT, HOWEVER, TO THE EXTENT THAT ANY SUCH LIABILITY, COST OR
DAMAGE RESULTED FROM AN ACT OR OMISSION BY EXECUTIVE THAT CONSTITUTES GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON HIS PART. Executive shall also be provided
directors' and officers' liability insurance and any contractual indemnification
provided to Senior Officers at any given time. To the full extent permitted by
Delaware law, the Company shall retain counsel to defend Executive, or shall
advance legal fees and expenses to Executive for counsel selected by Executive,
in connection with any litigation or proceeding related to his service as an
employee, officer and director of the Company or any Affiliate within 20 days
after receipt by the Company of a written request for such advance. Such request
shall include an itemized list of the costs and expenses and an undertaking by
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. This Section 24 shall be in addition to, and shall not limit in any
way, the rights of Executive to any other indemnification from the Company, as a
matter oflaw, contract or otherwise.


25.Severability. It is the desire of the parties hereto that the Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction or
arbitrator (pursuant to


Section 28), the parties hereby agree and consent that such provision shall be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed ineffective and deleted herefrom without affecting any other
provision of the Agreement. The Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under then
applicable law.


26.Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. The words "herein", "hereof ', "hereunder" and
other compounds of the word "here" shall refer to the entire Agreement and not
to any particular provision hereof. The masculine gender is intended to include
the feminine gender.


27.Choice of Law. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW.


28.Arbitration. Subject to Section 20, any dispute or other controversy other
than as provided in Section 7(e) (hereafter a "Dispute") arising under or in
connection with the Agreement, whether in contract, in tort, statutory or
otheny:ise, shall be finally and solely resolved by binding arbitration in
Harris County, Texas, administered by the American Arbitration Association (the
"AAA") in accordance with the Commercial Dispute Resolution Rules of the AAA,
this Section 28 and, to the maximum extent applicable, the Federal Arbitration
Act. Such arbitration shall be conducted by a single arbitrator (the
"Arbitrator"). If the parties cannot agree on the choice of an Arbitrator within
30 days after the Dispute has been filed with the AAA, then the Arbitrator shall
be selected pursuant to the Employment Dispute Resolution Rules of the AAA. The
Arbitrator may proceed to an award notwithstanding the failure of any party to
participate in such proceedings. The prevailing party in the arbitration
proceeding may be entitled to an award of reasonable attorneys' fees incurred in
connection with the arbitration in such amount, if any, as determined by the
Arbitrator in his discretion. The costs of the arbitration shall be borne
equally by the parties unless otherwise determined by the Arbitrator in his
discretion.


To the maximum extent practicable, an arbitration proceeding hereunder shall be
concluded within 180 days of the filing of the Dispute with the AAA. The
Arbitrator may allow discovery in its discretion but shall be mindful of the
Parties' goal of settling disputes in the most efficient manner possible. The
Arbitrator shall be empowered to impose sanctions and to take such other actions
as the Arbitrator deems necessary to the same extent a judge could impose
sanctions or take such other actions pursuant to the Federal Rules of Civil
Procedure and applicable law. Each party agrees to keep all Disputes and
arbitration proceedings strictly confidential except for disclosure of
information required by applicable law which cannot be waived.


The award of the Arbitrator shall be (a) the sole and exclusive remedy of the
parties, and
(b)final and binding on the parties hereto except for any appeals provided by
the Federal


Arbitration Act. Only the district courts of Texas shall have jurisdiction to
enter a judgment upon any award rendered by the Arbitrator, and the parties
hereby consent to the personal jurisdiction of such courts and waive any
objection that such forum is inconvenient. This Section 28 shall not preclude
(i) the parties at any time from agreeing to pursue non-binding mediation of the
Dispute prior to arbitration hereunder or (ii) the Company from pursuing the
remedies available under Section 20 in any court of competent jurisdiction.


29.Binding Effect: Third Party Beneficiaries. The Agreement shall be binding
upon and inure to the benefit of the parties hereto, and to their respective
heirs, executors, beneficiaries, personal representatives, successors and
pennitted assigns hereunder, but otherwise the Agreement shall not be for the
benefit of any third parties.


30.Entire Agreement; Amendment and Termination. The Agreement contains the
entire agreement of the parties with respect to Executive's employment and the
other matters covered herein; moreover, the Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
Parties hereto concerning the subject matter hereof. Notwithstanding the
foregoing, any indemnity agreement between the Company and Executive as of the
Effective Date shall continue in effect until otherwise amended or superseded.
The Agreement may be amended, waived or terminated only by a written instrument
that is identified as an amendment or tennination hereto and that is executed on
behalf of both Parties.


31.Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder,
including but not limited to the rights and obligations set out in Sections 2, 5
through 7, 10 through 20, 24, 27, 28 and 34, shall survive any termination or
expiration of the Agreement.


32.Waiver of Breach. No waiver by either Party hereto of a breach of any
provision of the Agreement by any other Party, or of compliance with any
condition or provision of the Agreement to be perfonned by such other Party,
will operate or be construed as a waiver of any subsequent breach by such other
Party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either Party hereto to take any action by reason
of any breach will not deprive such Party of the right to take action at any
time while such breach continues.


33.Successors and Assigns. The Agreement shall be binding upon and inure to the
benefit of the Company and its Affiliates, and its and their successors, and
upon any person or entity acquiring, whether by merger, consolidation, purchase
of assets or otherwise, all or substantially all of the business and/or assets
of the Company or its successor. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to expressly
assume and agree to perfonn the Agreement in the same manner and to the same
extent that the Company would be required to perfonn it if no such succession
had taken place; provided, however, no such assumption shall relieve the Company
of its obligations hereunder.


The Agreement shall inure to the benefit of and be enforceable by Executive's
personal or legal representative, executors, administrators, successors, and
heirs. In the event of the death of Executive while any amount is payable
hereunder including, without limitation, pursuant to Sections 2, 5, . 6, and 7,
all such amounts, unless otherwise specifically provided herein, shall be paid
in accordance with the terms of the Agreement to the beneficiary designated by
Executive in a writing delivered to the Company, or if none, to Executive's
surviving spouse if any, or if not, then to the personal representative of
Executive's estate.


34.Notices. Each notice or other communication required or permitted under the
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other Party at the address for that Party set
forth below that Party's signature on the Agreement, or at such other address as
the recipient has designated by Notice to the other Party. Either party may
change the address for notice by notifying the other party of such change in
accordance with this Section 34.


Each notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail shall be
deemed given, received, and effective on the date delivered to orrefused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal),
or (b) by telecopy or facsimile shall be deemed given, received, and effective
on the date of actual receipt (with the confirmation of transmission being
deemed conclusive evidence of receipt, except where the intended recipient has
promptly notified the other Party that the transmission is illegible).
Nevertheless, if the date of delivery or transmission is not a business day, or
if the delivery or transmission is after 5:00 p.m. on a business day, the notice
or other communication shall be deemed given, received, and effective on the
next business day.


35.Executive Acknowledgment. Executive acknowledges that (a) he is knowledgeable
and sophisticated as to business matters, including the subject matter of the
Agreement, (b) he has read the Agreement and understands its terms and
conditions,
(c)he has had ample opportunity to discuss the Agreement with his legal counsel
prior to execution, and (d) no strict rules of construction shall apply for or
against the drafter or any other Party. Executive represents that he is free to
enter into the Agreement including, without limitation, that he is not subject
to any covenant not to compete that would conflict with his duties under the
Agreement.


36.Intention to Comolv with Code Section 409A. The Agreement is intended to
comply with Code Section 409A. Executive acknowledges that if any provision of
the Agreement (or of any award of compensation or benefits) would cause
Executive to incur any additional tax or interest under Code Section 409A and
accompanying Treasury regulations and other authoritative guidance, such
additional tax and interest shall solely be his responsibility.


Pursuant to Code Section 409A, any reimbursement of expenses made under the
Agreement (including reimbursement of health and dental expenses under Sections
5 through 7, shall only be made for eligible expenses incurred during the Term
of Employment, and no reimbursement of any expense shall be made by the Company
after December 31st of the year following the calendar year in which the expense
was incurred. The amount eligible for reimbursement under the Agreement during a
taxable year may not affect expenses eligible for reimbursement in any other
taxable year, and the right to reimbursement under the Agreement is not subject
to liquidation or exchange for another benefit.


For purposes of Code Section 409A, each payment under this Agreement shall be
deemed to be a separate payment. Except as permitted under Code Section 409A,
any deferred compensation (within the meaning of Code Section 409A) payable to
Executive under the Agreement may not be reduced by, or offset against, any
amount owing by Executive to the Company or any of its Affiliates.


37.Six Month Delay. Notwithstanding any provision in the Agreement to the
contrary, if the payment of any benefit herein would be subject to additional
taxes and interest under Code Section 409A because the timing of such payment is
not delayed as provided in Code Section 409A for a "specified employee" (within
the meaning of Code Section 409A), then if Executive is a "specified employee,"
any such payment that Executive would otherwise be entitled to receive during
the first six months following the Termination Date shall be accumulated and
paid or provided, as applicable, within 10 days after the date that is six
months following the Termination Date, or such earlier date upon which such
amount can be paid or provided under Code Section 409A without being subject to
such additional taxes and interest such as, for example, upon the death of
Executive.


38.Counterparts. The Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party hereto, but together signed by both parties.


39.United States Foreign Corrupt Practices Act and Other Laws. Executive
represents that he has at all times complied with, and agrees that he shall at
all times comply with, in all material respects with all laws applicable to
Executive's actions on behalf of the Company, including specifically, without
limitation, the United States Foreign Corrupt Practices Act, generally codified
in 15 U.S.C. 78 (the "FCPA"), as the FCPA may hereafter be amended, and/or its
successor statutes. If (i) Executive pleads guilty to or nolo contendere or
admits civil or criminal liability under the PCPA, or (ii) if a court fmds that
Executive has personal civil or criminal liability under the PCPA, or
(iii) if the Board reasonably determines, after providing Executive, or his
representative, an opportunity to present information regarding the matter to
the Board, that Executive took an action or failed to take an action resulting,
or that could reasonably be expected to result, in the Company or any of its
subsidiaries having civil or criminal liability under the PCPA, and that
Executive had knowledge that such activities would give rise to such






FCPA liability or knowledge of facts from which µxecutive .should have
reasonably inferred that activities giving rise to su.ch FCl?A liability IJad
occurred or were likely to occur, such action or finding shall constitutial
''Cause" for termination under this Agreement if the Board determines by
reso\µtion that t.he actions or inactions by Executive in violation of the FCPA
wer(;J not taken iµ good faith or were not in
compliance with all policies of the Cop:1pany applicable at the iime of the
action or inaction by Executive.


40, . is,11 l?recv4pus ,a tl\itlt ll::f\M J ejfs,. . ·*,e¢µiive·r yeellts t!Jat,
ei,ept as d.isclosed in writing to tb:e COrt\pay; he is<rii\1t'li!iilirid'by
lbeoteFihs 'of ·!!UY·agteement with any previous employer or, othet patttyito
(att¢ffuin tro, using 9t disqlosing any wade
secret or confidential or proprietary i11form11doriiil. th¢,coµrse Q£
El<!eutive's. mpJoyment by the Company or (h;) reftain from
0Gti!petia;g;.d\tectly o1<inditectly; with the btisiness of such previous
employer or any other party, Executive .further represents that his perfonnance
of all the terms of the Agrelirt\tirttand lits wori<; duties the Company does
no.t, and wiU not, bn;ach any agreement to \(eep in confidence proprietary
information, knowledge or data acquired by Exeutive in coP:fidence or in trust
prior to Executive's employment with the Company, and Ex!:CUtive will.not
di$¢lose to the Company or induce tbe Company . to use 1u1:y confiiili!J1.tial
or ptopti\ary information or material belonging to any previous employer ot
6thrs,·    ·· ·
for


[ex10agnewimage1.gif]INWITNESS WHEREOF, Executive has hereunto set his hand and
Company has caused the Agreement to be executed in its 11.a:.tne artd i;in it},
bhalfby its duly aµthorized officer, to be effective as of the Bffective Date.
[ex10agnewimage2.gif]EXECUTl
$igiratur :     ·· [,,.;.... ...----,-.
. .    . DA w.c, MANNON
!'resident & CEO
Date:    &, · Dtt - 2.o iQ    Date:     ll c:. , ' " '-.,6 ,t.o ,,     _




Address for Notices:


16003 Rustlers Trail Lane Cypress, Texas 77429
A.

ddress for Notices:



l'a!'kerJJr!lling Compa11y
Ahn, Chair)l1.an,.Qompensation Cotrilhi:ttee of the Board of Directors ·
·

S Greenway Plaza Suite.LOO
Houston, TX 77046



















23


APPENDIX A DEFINITIONS
For purposes of the Agreement:


(1)"AAA" means the American Arbitration Association.






Agreement.
(2)

"Additional    Payment" is as defined    in Section 6 of the





(3)
"Affiliate" means any entity which owns or controls, is owned or




controlled by, or is under common control with, the Company.






Agreement.
(4)

"Agreement" has the meaning given it in the first paragraph of the





(5)
"Arbitrator" is as defined in Section 28 of the Agreement.






(6)"Base Salary" means such amount as specified in Section 2(a) and as
thereafter adjusted.
(7)
"Board" means the Board of Directors of the Company.







in Control.
(8)

"Business Combination" is as defined in the definition of Change





(9)
In addition to the matters set forth in Section 39, "Cause" means




any of the following:


(A)Executive's conviction by a court of competent jurisdiction as to which no
further appeal can be taken of a crime involving moral turpitude or a felony or
entering the plea of nolo contendere to such crime by Executive;


(B)the commission by Executive of a material or intentional act of fraud upon
the Company or any Affiliate;


(C)the material misappropriation of funds or property of the Company or any
Affiliate by Executive;


(D)the knowing engagement by Executive without the written approval of the
Board, in any material activity which directly competes with the business of the
Company or any Affiliate, or which would directly result in a material injury to
the business or reputation of the Company or any Affiliate; or


(E)(i) material breach by Executive during the Employment Period of any of
Sections 10 through 15, or Section 19, or (ii) the willful, material and
repeated nonperformance of Executive's duties to the Company or any Affiliate
(other than by reason of Executive's illness or incapacity), but Cause shall not
exist under this


clause (E)(i) or (E)(ii) until after written notice from the Reporting Authority
has been given to Executive of such material breach or nonperformance (which
notice specifically identifies the manner and sets forth specific facts,
circumstances and examples in which the Reporting Authority reasonably believes
that Executive has breached the Agreement or not substantially performed his
duties) and Executive has failed to cure such alleged breach or nonperformance
within a reasonable time period set by the Reporting Authority, but in no event
less than 30 business days after his receipt of such notice; and, for purposes
of this clause (E), no act or failure to act on Executive's part shall be deemed
"willful" unless it is done or omitted by Executive not in good faith and
without his reasonable belief that such action or omission was in the best
interest of the Company (assuming disclosure of the pertinent facts, any action
or omission by Executive after consultation with, and in accordance with the
advice of, legal counsel reasonably acceptable to the Company shall be deemed to
have been taken in good faith and to not be willful under the Agreement).


Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to Executive a letter from the Reporting
Authority stating that, in the good faith opinion of the Reporting Authority,
Executive was guilty of actions or omissions constituting Cause and specifying
the particulars thereof in detail.


(10)"Change in Control." For purposes of the Agreement, a "Change in Control"
shall be deemed to have occurred as of any date if, after the Effective Date:


(A)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (a "Person")) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more
of either (i) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company or any subsidiary,
(ii) any acquisition by the Company or any subsidiary or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
subsidiary, or (iii) any acquisition by any corporation pursuant to a
reorganization, merger, consolidation or similar business combination involving
the Company (a "Merger"), if, following such Merger, the conditions described in
(C) (below) are satisfied;


(B)    Individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened


election contest (as such terms are used in Rule 14a-l l of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;


(C)    There is a consummation by the Company of a reorganization, merger or
consolidation (a "Business Combination"), in each case, with respect to which
all or substantially all of the individuals and entities who were the respective
beneficial owners of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such Business Combination do not, immediately
following such Business Combination, beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common equity and
the combined voting power of the then outstanding Voting securities entitled to
vote generally in the election of directors or comparable governing persons, as
the case may be, of the entity surviving or resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be;


(D)    The sale or other disposition of all or substantially all of the assets
of the Company, unless immediately following such sale or other disposition, (i)
substantially all of the holders of the Outstanding Company Voting Securities
immediately prior to the consummation of such sale or other disposition
beneficially own, directly or indirectly, more than 50% of the common stock of
the corporation acquiring such assets in substantially the same proportions as
their ownership of Outstanding Company Voting Securities immediately prior to
the consummation of such sale or disposition, and (ii) at least a majority of
the members of the board of directors of such corporation (or its parent
corporation) were members of the Incumbent Board at the time of execution of the
initial agreement or action of the Board providing for such sale or other
disposition of assets of the Company;


(E)    The consummation of any plan or proposal for the complete liquidation or
dissolution of the Company; or


(F)    Any other event that a majority of the Board, in its sole discretion,
determines to constitute a Change in Control hereunder.


(G)    Notwithstanding any other provision of the Agreement, unless otherwise
agreed to by the parties in an amendment to the Agreement, if more than one
event occurs after the Effective Date that constitutes a Change in Control for
purposes of the Agreement, the Tenn of the Agreement shall not be extended as
provided in Section 7 beyond the date which is two years from the date of the
first such event that constitutes a Change in Control.


(11)
"COBRA Coverage" is as defined in Section 6 of the Agreement.



(12)"COBRA"    means    the    Consolidated    Omnibus    Budget Reconciliation
Act of 1985, as amended.


(13)"Code" means the Internal Revenue Code of 1986, as amended, or its
successor. References herein to any Code Section shall include any successor
provisions of the Code.






corporation.
(14)

"Company" means    Parker    Drilling    Company,    a    Delaware






(15)
"Competitor" is as defined in Section 14 of the Agreement.







Agreement.
(16)

"Confidential Information" is as defined in Section 10 of the










Agreement.
(17)

"Continuation Coverage" is as defined in Section 7 of the






(18)"Designated Beneficiary" means such beneficiary as designated in writing by
Executive and delivered to the Company; or if none, Executive's surviving
spouse, if any. If there is no written beneficiary designation or surviving
spouse at the time of Executive's death, then the Designated Beneficiary
hereunder shall be the legal representative of Executive's estate for the
benefit of such estate.


(19)"Disability"    means,    upon    expiration    of    any    applicable .
waiting/elimination period, a disability of Executive that qualifies Executive
for disability benefits.


(20)"Dispute" means any dispute or controversy arising under or in connection
with the Agreement, whether in contract, in tort, statutory or otherwise.


(21)
"Effective Date" means December 6, 2010.







Agreement.
(22)

"Employee Developments" is as defined in Section 12(d) of the










Agreement.
(23)

"Employment Period"    is as    defined    in    Section 4 of the






(24)
"Exchange Act" means the Securities Exchange Act of 1934.



(25)
"Excise Tax" is as defined in Section 7 of the Agreement.



(26)
"Executive" means PHILIP AGNEW.



(27)
"FCPA" is as defined in Section 39 of the Agreement.



(28)
"Forfeiture Event" is as defined in Section 16 of the Agreement.



(29)"Good Reason" means the occurrence of any of the following events without
Executive's express written consent:


(H)    a reduction in Executive's Base Salary, as in effect from time to time,
or annual target incentive bonus opportunity;
(I)    a relocation of Executive's principal place of employment with the
Company or its successor by more than 30 miles;
(J)    a substantial and adverse change in Executive's primary duties, control,
authority, status or position, or the assignment to Executive of duties or
responsibilities which are materially inconsistent with such status or position,
or a material reduction in the primary duties and responsibilities previously
exercised by Executive, except in connection with the termination of his
employment for Cause;


(K)    the Company or its successor fails to continue in effect any pension
plan, life insurance plan, health-and-accident plan, retirement plan, disability
plan, stock option or other similar plan, deferred compensation plan or
executive incentive compensation plan under which Executive was receiving
material benefits (unless the Company substitutes and continues other plans
providing Executive with substantially similar benefits), or the taking of any
action by the Company or its successor that, in any such case or cases, would
materially and adversely affect Executive's participation in or materially
reduce his benefits under any such plan, unless any such adverse change to any
such plan applies on the same terms to Senior Officers; or
(L)    any failure of any successor to the Company to have expressly assumed the
Company's obligations under the Agreement as contemplated by Section 33 hereof,
unless such assumption occurs by operation of law, or any other material breach
by the Company or its successor of any other material provision of the
Agreement.
Notwithstanding the definition of "Good Reason" for purposes of the Agreement,
Executive may not terminate his employment hereunder for Good Reason unless he
(i) first notifies the Board in writing of the event (or events) which Executive
believes constitutes a Good Reason event and the specific paragraph of the
Agreement under which such event has occurred, within 90 days from the date of
such event, and (ii) provides the Company with at least 30 days to cure the Good
Reason event so that it either (1) does not constitute a Good Reason event
hereunder or (2) Executive reasonably agrees, in writing, that after any such
modification or accommodation made by the Company that such event shall not
constitute a Good Reason event hereunder.






Control.










Agreement.

(30)




(31)


(32)


(33)

"Incumbent Board" is as defined in the definition of Change in




"Initial Term of Employment" is as defined in Section 4.


"Medicare" is as defined in Section 6 of the Agreement.


"Net After-Tax Recieipt" is as defined in Section 7 of the




Agreement.
(34)
"Notice of Termination" is as defined in Section 8 of the





(35)"Outstanding Company Common Stock" means the then outstanding shares of
common stock of the Company.


(36)"Outstanding Company Voting Securities" means the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors.


(37)
"Payment" is as defined in Section 7 of the Agreement.



(38)
"Party" or "Parties" means the Company and/or Executive.



(39)
"Person" is as defmed in the defmition of Change in Control.



(40)
"Reporting Authority" means the Chief Executive Officer.



(41)
"Securities Plans" is as defmed in Section 7 of the Agreement.



(42)"Senior Officers" means the employees of the Company, at the relevant time,
holding one or more of the following positions or equivalent thereof of the
Company: Chief Executive Officer, President, Chief Operating Officer, Chief
Financial Officer, General Counsel, Vice President-Technical Services, Vice
President-Engineering and Vice President-Operations.






Agreement.
(43)

"Severance Multiplier" is as defined    in Section 6 of the










Agreement.
(44)

"Specialized Training" is as defined in Section 10 of the






(45)"Subsidiary" means any corporation, partnership, trust or other entity
controlled by the Company.






Agreement.
(46)

"Term of Employment" 1s as defined in Section 4 of the






(47)"Termination Date" means the date on which Executive's employment with the
Company terminates, whether during the Term of Employment or at any time
thereafter, for whatever reason and such termination constitutes a severance
from employment within the meaning of Code Section 409A.


(48)
"Total Cash" is as defined in Section 6 of the Agreement.







Agreement.
(49)

"Waiver and Release" is as defined in Section 6 of the




APPENDIX B


PRIMARY DUTIES AND RESPONSIBILITIES






Primary duties and responsibilities of Executive:




•
Responsible for leading, planning, developing, organizing, implementing,
directing and evaluating the Company's technical services department, including
engineering and project management functions.

•
Provide leadership and direction to project management and engineering
associated with both internal and external FEED and EPCI projects.

•
Responsible for the profitable growth of FEED/EPCI projects.

•
Serve as a member of the leadership team with dual responsibility to provide
both departmental and corporate leadership.

•
Work closely with the operational department to ensure internal projects are
managed consistent with fit-for-purpose project management principals.

•
Collaborate with operations and/or client's personnel to achieve Standard
Operating Requirements (SORs) in accordance with expectations for each project.

•
Participate in the development of the Company's plans and programs as a
strategic business partner with a particular emphasis on rig optimization, rig
maintenance, new build opportunities and client projects.

•
Responsible for developing resource plans to identify the most cost-effective
approach to project management from an engineering perspective, including
staffing and consultant alternatives.

•
Responsible for supervising all engineering activities of the Company.

•
Responsible for the cost and schedule estimates for all projects and is
responsible for the accuracy of the projections.

•
Interact with business partners including general managers, operations managers,
purchasing, business development and others to ensure the Company maximizes the
value of its drilling rigs.

•
Maintain Company records in accordance with Company policies.

•
Strict adherence to the FCPA, the Code of Conduct and Company policies.

•
Develop, manage, and maintain relationships with critical consulting finns and
other vendors.



APPENDIX C


FORM WAIVER AND RELEASE




Pursuant to the tenns of the Employment Agreement made as of        ,
between Parking Drilling (the "Company") and me, and in consideration of the
payments made to me and other benefits to be received by me pursuant thereto,
I,    , do freely and voluntarily enter into this WAIVER AND RELEASE (the
"Release"), which shall become effective and binding on the eighth day following
my signing the Release as provided herein (the "Effective Date"). It is my
intent to be legally bound, according to the tenns set forth below.


In exchange for the payments and other benefits to be provided to me by the
Company pursuant to Section _ of the Employment Agreement (the "Separation
Payment" and "Separation Benefits"), I hereby agree and state as follows:


1.
I, individually and on behalf of my heirs, personal representatives, successors,
and assigns, release, waive, and discharge Company, its predecessors,
successors, parents, subsidiaries, merged entities, operating units, affiliates,
divisions, insurers, administrators, trustees, and the agents, representatives,
officers, directors, shareholders, employees and attorneys of each of the
foregoing (hereinafter "Released Parties"), from all claims, debts, liabilities,
demands, obligations, promises, acts, agreements, costs, expenses, damages,
actions, and causes of action, whether in law or in equity, whether known or
unknown, suspected or unsuspected, arising from my employment and termination
from employment with Company, including but not limited to any and all claims
pursuant to Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991 (42 U.S.C. § 2000e, et seq.), which prohibits discrimination
in employment based on race, color, national origin, religion or sex; the Civil
Rights Act of 1866 (42 U.S.C. §§1981, 1983 and 1985), which prohibits violations
of civil rights; the Age Discrimination in Employment Act of 1967, as amended,
and as further amended by the Older Workers Benefit Protection Act (29 U.S.C.
§621, et seq.), which prohibits age discrimination in employment; the Employee
Retirement Income Security Act of 1974, as amended (29 U.S.C. § 1001, et seq. ),
which protects certain employee benefits; the Americans with Disabilities Act of
1990, as amended (42 U.S.C. § 12101, et seq.), which prohibits discrimination
against the disabled; the Family and Medical Leave Act of 1993 (29 U.S.C. §
2601, et seq.), which provides medical and family leave; the Fair Labor
Standards Act (29 U.S.C. § 201, et seq.), including the wage and hour laws
relating to payment of wages; and all other federal, state and local laws and
regulations prohibiting employment discrimination. This Release also includes,
but is not limited to, a release of any claims for breach of contract, mental
pain, suffering and anguish, emotional upset, impairment of economic
opportunities, unlawful interference with employment rights, defamation,
intentional or negligent infliction of emotional distress, fraud, wrongful
termination, wrongful discharge in violation of public policy, breach of any
express or implied covenant of good faith and fair dealing, that Company has
dealt with me unfairly or in bad faith, and all other common law contract and
tort claims.





Notwithstanding the foregoing, I am not waiving any rights or claims that may
arise after this Release is signed by me. Moreover, this Release does not apply
to any claims or rights which, by operation of law, cannot be waived, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; however, by signing this Release I disclaim and
waive any right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Nothing in this
Release shall affect in any way my rights of indemnification and directors and
officers liability insurance coverage provided to me pursuant to the Company's
by-laws, my employment agreement, and/or pursuant to any other agreements or
policies in effect prior to the effective date of my termination, which shall
continue in full force and effect, in accordance with their terms, following the
effective date of this Waiver and Release.


2.
I forever waive and relinquish any right or claim to reinstatement to active
employment with Company, its affiliates, subsidiaries, divisions, parent, and
successors. I further acknowledge that Company has no obligation to rehire or
return me to active duty at any time in the future.



3.
I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, derogatory statements, and
the confidential or proprietary information of the Company shall continue in
full force and effect as described in the Employment Agreement.



4.
I hereby acknowledge and affrrm as follows:



a.
I have been advised to consult with an attorney prior to signing this Release.



b.
I have been extended a period of 21 days in which to consider this Release.



c.
I understand that for a period of seven days following my execution of this
Release, I may revoke the Release by notifying Company, in writing, of my desire
to do so. I understand that after the seven-day period has elapsed and I have
not revoked the Release, it shall then become effective and enforceable. I
understand that the Separation Payment will not be made under the Employment
Agreement and I will not be entitled to the Severance Benefits made under the
Employment Agreement until after the seven-day period has elapsed and I have not
revoked the Release.



d.
I acknowledge that I have received payment for all wages due at time of my
employment termination, including any reimbursement for any and all business
related expenses. I further acknowledge that the Separation Payment and the
Separation Benefits are consideration to which I am not otherwise entitled under
any Company plan, program, or prior agreement.



e.
I certify that I have returned all property of the Company, including but not



limited to, keys, credit and fuel cards, files, lists, and documents of all
kinds regardless of the medium in which they are maintained.


f.
I have carefully read the contents of this Release and I understand its
contents. I am executing this Release voluntarily, knowingly, and without any
duress or coercion.



5.
I acknowledge that this Release shall not be construed as an admission by any of
the Released Parties of any liability whatsoever, or as an admission by any of
the Released Parties of any violation of my rights or of any other person, or
any violation of any order, law, statute, duty or contract.



6.
I agree that the terms and conditions of this Release are confidential and that
I will not, directly or indirectly, disclose the existence of or terms of this
Release to anyone other than my attorney or tax advisor, except to the extent
such disclosure may be required for accounting or tax reporting purposes or
otherwise be required by law or direction of a court. Nothing in this provision
shall be construed to prohibit me from disclosing this Release to the Equal
Employment Opportunity Commission in connection with any complaint or charge
submitted to that agency.



7.
In the event that any provision of this Release should be held void, voidable,
or unenforceable, the remaining portions shall remain in full force and effect.



8.
I hereby declare that this Release constitutes the entire and final settlement
between me and the Company, superseding any and all prior agreements, and that
the Company has not made any promise or offered any other agreement, except
those expressed in this Release, to induce or persuade me to enter into this
Release.





IN WI1NESS WHEREOF, I have signed this Release on the _ day of     

20    .







--------------------------------------------------------------------------------

















[INSERT NAME]




